


110 HR 6797 IH: Incumbent Worker Development Act of

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6797
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a program to provide grants to States for
		  incumbent worker training.
	
	
		1.Short titleThis Act may be cited as the
			 Incumbent Worker Development Act of
			 2008.
		2.Grants for
			 incumbent worker training
			(a)Grant
			 authoritySubject to the availability of appropriations, the
			 Secretary of Labor shall establish a program to make grants to States to assist
			 employers in providing incumbent worker training.
			(b)Matching
			 requirementThe Federal share
			 of the costs of an activity carried out with a grant under this section may not
			 exceed 50 percent of cost of the activity.
			(c)Limitations on
			 Use of GrantNo grant under
			 this section may be used—
				(1)to pay wages or
			 compensate for lost revenue, if any, in connection with providing incumbent
			 worker training; or
				(2)for training provided to an employee by the
			 employer (or by another entity on behalf of the employer), if—
					(A)the purpose of
			 such training is to prepare the employee to assume the responsibilities
			 associated with the job that the employee holds with the employer; and
					(B)the training occurs during a period—
						(i)that
			 begins on the most recent date on which the employer hired the employee;
			 and
						(ii)that the
			 Secretary determines is appropriate.
						(d)Incumbent worker
			 training definedFor purposes
			 of this section, the term incumbent worker training means training
			 offered to an employee by the employer of the employee (or by another entity on
			 behalf of the employer) to enhance the knowledge and skills of the employee for
			 the purpose of improving the employee’s job performance.
			
